Citation Nr: 1206967	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on September 18, 2007.

2.  Entitlement to an increased rating for right eye glaucoma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980, from November 1990 to May 1991, and from January to July 2003. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for right eye glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The competent medical evidence shows that the right eye shunt implant performed on September 18, 2007, required convalescence until November 17, 2007.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total disability rating for the service-connected right eye glaucoma due to convalescence from September 18, 2007, to November 17, 2007, but not further, have been met.  38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the October 2007 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatment records, and the Veteran submitted a statement from his VA doctor.  

VA did not obtain a medical opinion addressing whether the Veteran required convalescence following his surgery on September 18, 2007.  The Board, however, finds that a medical opinion is not necessary to decide the merits of the claim. Under the VCAA, VA is obliged to provide an examination or medical opinion based on a review of the evidence of record if VA determines that it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Admittedly, the threshold for the duty to provide an examination or medical opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim of entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on September 18, 2007.  The Veteran submitted a statement from his VA doctor addressing the time needed for convalenscence.  In light of this statement, there is no reason for VA to obtain an opinion in connection with this claim.

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Relevant law and regulations

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations based upon convalescence provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30 (2011).

The United States Court of Appeals for Veterans Claims (the Court) has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Felden, 11 Vet. App. At 430.

Analysis

The Veteran underwent a right eye shunt implant performed on September 18, 2007.  His VA treating physician stated in a September 2007 form that the appellant would be recovered or able to return to work on November 18, 2007.  There is no competent medical evidence indicating that the claimant needed a shorter convalenscent period.  Therefore, the competent medical evidence shows that the right eye shunt implant performed on September 18, 2007, required convalescence until November 17, 2007.  

There is no competent medical evidence or other credible evidence that the Veteran needed convalescence after November 17, 2007.  The appellant's treating physician did not indicate that he needed convalenscence past November 17, 2007, and the claimant himself in a November 2007 statement indicated that he was no longer confined to his house after November 5, 2007.  The Veteran testified that he did not work for approximately three months after his September 2007 surgery.  See hearing transcript, pages 10, 14, and 20.  To the extent that the appellant is competent to claim that he needed additional convalescence, his assertion that he needed convalescence for a third month after his surgery in September 2007 is not credible.  Again, the Veteran's treating physician in a September 2007 form indicated that he would be able to return to work on November 18, 2007.  The appellant has not submitted another form from that physician indicating that he could not return to work until after November 18, 2007, and the claimant has not asserted that the physician amended his initial impression.  Therefore, the Board gives greater weight to the September 2007 statement of the Veteran's treating physician than to the appellant's assertion that he needed a third month of convalescence.  

In summary, for the reasons and bases expressed above, the Board has concluded that the law supports the Veteran's claim of entitlement to a temporary total evaluation based on a period of convalescence due to surgery for service-connected right eye glaucoma of September 18, 2007, required convalescence until November 17, 2007, but no further.  The benefit sought on appeal is accordingly granted to this extent.


ORDER

Entitlement to a temporary total evaluation for the service-connected right eye glaucoma requiring a period of convalescence from September 18, 2007, to November 17, 2007, but no further, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran last underwent a VA examination, to include field-of-vision testing, in February 2010.  In a November 2011 statement, the Veteran's treating VA ophthalmologist stated that "[o]n review of his visual fields, he has less than 5 degrees of vision in the right eye which constitute loss of function of that eye."  This statement suggests that the Veteran's right eye glaucoma has worsening.  Therefore, another VA examination is warranted.

The Veteran filed his claim for an increased rating for right eye glaucoma in March 2006.  The Veteran has reported that he has been treated at the Philadelphia VA Medical Center since 2003 for his glaucoma.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.  The RO has only obtained records from that facility from Jaunary 2007 to September 2008 and from November 2009 to November 2011.  The RO must obtain all records from that facility pertaining to glaucoma from March 2005 to January 2007, from October 2008 to November 2009, and from November 2011 to the present.  

The Board interprets the Veteran's July 2007 statement in which he reports that he has had to take leave from his job since his June 2007 eye surgery as a claim for entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007, especially given that he reported in his November 2007 statement that he was housebound from June 2007 to November 5, 2007.  This issue is separate from the one that the Veteran perfected because the issue that he perfected only addressed the surgery on September 18, 2007.

In a February 2008 statement, the Veteran reported that he is having problems with his left eye.  The Board notes that bilateral glaucoma was diagnosed in November 2003, approximately four months after the appellant's separation from active service.  The Board interprets the February 2008 statement as a claim of entitlement to service connection for left eye glaucoma.

Accordingly, appellate review of the Veteran's claim of entitlement to an increased rating for right eye glaucoma must be deferred because that issue is inextricably intertwined with the two above-mentioned issues and because these issues must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all relevant clinical records from the Philadelphia VA Medical Center from March 2005 to January 2007, from October 2008 to November 2009, and from November 2011 to the present.  

2.  Thereafter, schedule the Veteran for a VA eye examination in order to determine the current extent of his service-connected right eye glaucoma.  All indicated tests must be conducted, to include visual acuity testing and field-of-vision testing.  The appellant's claims folder must be made available to, and reviewed by, the examiner prior to the examination.  The report of examination should include a detailed description of all clinical manifestations of the right eye glaucoma.  

3.  Thereafter, the AMC should undertake any development regarding the issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007; and must adjudicate these issues.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the AMC must issue a statement of the case addressing any appealed issue.  The claimant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

4.  The AMC should then readjudicate the remaining claim on appeal in light of all of the evidence of record and with consideration of 38 C.F.R. § 3.321(b) (2011).  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, with a copy to his representative, as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


